Case 1:19-cv-18948-JHS-KMW Document 11 Filed 12/17/19 Page 1 of 15 PageID: 49



PATRICK J. MADDEN, ESQUIRE – ID 019781996
MADDEN & MADDEN, P.A.
108 KINGS HIGHWAY EAST - SUITE 200
POST OFFICE BOX 210
HADDONFIELD, NEW JERSEY 08033
TEL: (856) 428-9520
Attorney for Defendant, Lieutenant Kenneth Gallagher

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   CAMDEN VICINAGE


  EMILY WEINMAN,
                                                                   CIVIL ACTION NO:
      Plaintiff(s),                                             1:19-cv-18948-RBK-KMW

           v.

  OFFICER THOMAS CANNON;                                      ANSWER TO PLAINTIFF’S
  OFFICER ROBERT JORDAN;                                     COMPLAINT ON BEHALF OF
  LIEUTENANT KENNETH GALLAGHER;                                LIEUTENANT KENNETH
  AND THE CITY OF WILDWOOD,                                        GALLAGHER

      Defendant(s).




          Defendant, Lieutenant Kenneth Gallagher, by of answer to Plaintiff’s Complaint, hereby

answers Plaintiff’s complaint as follows:

                                        INTRODUCTION

          1.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          2.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.
Case 1:19-cv-18948-JHS-KMW Document 11 Filed 12/17/19 Page 2 of 15 PageID: 50




          3.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          4.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          5.     Denied.

          6.     It is admitted that the plaintiff pled guilty to an offense under the laws of the State

of New Jersey.

          7.     Denied.

                                              PARTIES

          8.     This Answering Defendant is without sufficient knowledge to either admit or deny

the allegations contained in this paragraph and plaintiff is left to her proofs.

          9.     Admitted that Lieutenant Gallagher was an employee of the Wildwood Police

Department at the time of the events alleged in the Complaint.

          10.    The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

                                  JURISDICTION AND VENUE

          11.    Admitted that Lieutenant Gallagher was an employee of the Wildwood Police

Department at the time of the events alleged in the Complaint.

          12.    Admitted.



                                                   2
Case 1:19-cv-18948-JHS-KMW Document 11 Filed 12/17/19 Page 3 of 15 PageID: 51



          13.    The allegations contained in this paragraph are neither admitted nor denied and

plaintiff is left to strict proofs.

          14.    The allegations contained in this paragraph are neither admitted nor denied and

plaintiff is left to strict proofs.

          15.    Denied.

                                      FACTUAL ALLEGATIONS

          16.    Defendant, Lieutenant Kenneth Gallagher, hereby repeats and reiterates the

responses to the foregoing paragraphs as if the same were set forth herein at length.

          17.    This Answering Defendant is without sufficient knowledge to either admit or deny

the allegations contained in this paragraph and plaintiff is left to her proofs.

          18.    The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          19.    The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          20.    Denied as stated.

          21.    The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          22.    The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.



                                                   3
Case 1:19-cv-18948-JHS-KMW Document 11 Filed 12/17/19 Page 4 of 15 PageID: 52



          23.   The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          24.   The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          25.   Denied.

          26.   The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          27.   The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          28.   The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          29.   The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          30.   It is admitted that a portion of the incident can be viewed at the referenced website.

          31.   Denied as stated.




                                                  4
Case 1:19-cv-18948-JHS-KMW Document 11 Filed 12/17/19 Page 5 of 15 PageID: 53



          32.   The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          33.   The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          34.   Denied as to this Answering Defendant.

          35.   The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          36.   Denied as to this Answering Defendant.

          37.   Denied.

          38.   Denied.

          39.   Denied.

          40.   It is admitted that the plaintiff was charged with additional indictable offenses.

          41.   Admitted.

                                  Wildwood Police Department

          42.   The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          43.   The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.



                                                  5
Case 1:19-cv-18948-JHS-KMW Document 11 Filed 12/17/19 Page 6 of 15 PageID: 54



          44.    The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          45.    The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          46.    The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          47.    The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          48.    The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, plaintiff is left to her

proofs.

          49.    The allegations of this paragraph do not pertain to this Answering Defendant;

thus, no response is tendered thereto. To the extent that any response is required, plaintiff is left

to her proofs.

          50.    The allegations of this paragraph do not pertain to this Answering Defendant;

thus, no response is tendered thereto. To the extent that any response is required, plaintiff is left

to her proofs.

          51.    Denied as to this Answering Defendant.




                                                  6
Case 1:19-cv-18948-JHS-KMW Document 11 Filed 12/17/19 Page 7 of 15 PageID: 55



                                           COUNT I
                               42 U.S.C. §1983 – Excessive Force

       52.     Denied.

       53.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, denied.

       54.     Denied.

       55.     Denied.

                                        COUNT II
                  42 U.S.C. §1983 – Due process: fabricated evidence claim

       56.     Defendant, Lieutenant Kenneth Gallagher, hereby repeats and reiterates the

responses to the foregoing paragraphs as if the same were set forth herein at length.

       57.     Denied.

       58.     Denied.

       59.     Denied.

       60.     Denied.

                                          COUNT III
                             42 U.S.C. §1983 – Failure to Intervene

       61.     Defendant, Lieutenant Kenneth Gallagher, hereby repeats and reiterates the

responses to the foregoing paragraphs as if the same were set forth herein at length.

       62.     Denied.

       63.     Denied.

       64.     Denied.




                                                 7
Case 1:19-cv-18948-JHS-KMW Document 11 Filed 12/17/19 Page 8 of 15 PageID: 56



                                         COUNT IV
                                 42 U.S.C. §1983 – Conspiracy

       65.     Defendant, Lieutenant Kenneth Gallagher, hereby repeats and reiterates the

responses to the foregoing paragraphs as if the same were set forth herein at length.

       66.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, denied.

       67.     Denied.

       68.     Denied.

       69.     Denied.

       70.     Denied.

       71.     Denied.

                                              COUNT V
                                42 U.S.C. §1983 – Monell Claim

       73.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, denied.

       74.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, denied.

       75.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, denied.

       76.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, denied.

       77.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, denied.




                                                 8
Case 1:19-cv-18948-JHS-KMW Document 11 Filed 12/17/19 Page 9 of 15 PageID: 57



       78.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, denied.

       79.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, denied.

       80.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, denied.

                                         COUNT VI
                            State Law Claim – Assault and Battery

       81.     Defendant, Lieutenant Kenneth Gallagher, hereby repeats and reiterates the

responses to the foregoing paragraphs as if the same were set forth herein at length.

       82.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, denied.

       83.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, denied.

       84.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, denied.

       85.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, denied.

       86.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

no response is tendered thereto. To the extent that any response is required, denied.

       87.     Denied.




                                                 9
Case 1:19-cv-18948-JHS-KMW Document 11 Filed 12/17/19 Page 10 of 15 PageID: 58



                                          COUNT VII
                               State Law Claim – Civil Conspiracy

        88.     Defendant, Lieutenant Kenneth Gallagher, hereby repeats and reiterates the

 responses to the foregoing paragraphs as if the same were set forth herein at length.

        89.     The allegations of this paragraph do not pertain to this Answering Defendant; thus,

 no response is tendered thereto. To the extent that any response is required, denied.

        90.     Denied.

        91.     Denied.

        92.     Denied.

        93.     Denied.

        94.     Denied.

                                     PUNITIVE DAMAGES

        95.     Denied.

                                            DAMAGES

        96.     Denied.



                                     SEPARATE DEFENSES

 1. This party was not guilty of any negligence or other wrongdoing contributing to the happening
    of the incident or to the damages or injuries which are the subject matter of this action.

 2. This party was not guilty of any negligence or other wrongdoing which was in whole, or in
    part, the proximate cause of the incident or of the damages or injuries which are the subject
    matter of this action.

 3. The incident mentioned in the complaint and the plaintiff’s injuries and damages were due to
    the negligence of the plaintiff.

 4. The incident mentioned in the complaint and the injuries and damages of the plaintiff were due
    to the negligence of the plaintiff which was proportionately greater than the negligence of these



                                                 10
Case 1:19-cv-18948-JHS-KMW Document 11 Filed 12/17/19 Page 11 of 15 PageID: 59



    parties. By reason of the premises and provisions of N.J.S.A. 59:9-4, et seq., the plaintiff is
    barred from any recovery against these parties.

 5. The incident and the injuries and damages mentioned in the complaint were due to the
    negligence or other wrongdoing of a third person or persons over whom these parties exercised
    no control and for whose acts these parties are not responsible.

 6. The incident mentioned in the complaint and the injuries and damages of the plaintiff were
    caused in part by the negligence of the plaintiff. By reason of the premises and the provisions
    of N.J.S.A. 59:9-1, et seq., any damages sustained by the plaintiff shall be diminished by the
    percentage of negligence attributable to the plaintiff.

 7. This party is a public entity or public employee within the meaning of the New Jersey Tort
    Claims Act, N.J.S.A. 59:1-1, et seq., and, by virtue of the said New Jersey Tort Claims Act
    and its various provisions, these parties are not liable to any party herein and any recovery by
    any party herein is subject to the limitations set forth in said Act.

 8. The damages recoverable in this action, if recoverable at all, are limited by the provisions of
    the New Jersey Tort Claims Act, N.J.S.A. 59:1-1, et seq.

 9. At all times mentioned in the complaint, any and all actions or omissions of these parties
    relating in any way to plaintiffs alleged damages involved decisions of these parties within an
    area of non-actionable governmental discretion. By virtue of the said premises, these parties
    are not liable to any party herein.

 10. This action is barred as to these parties by reason of the failure of the party asserting a claim
     against these parties to present a notice of claim pursuant to the New Jersey Tort Claims Act,
     N.J.S.A. 59:1-1, et seq.

 11. Plaintiff’s claim is limited by the doctrine of avoidable consequences.

 12. Plaintiff’s complaint is barred by the doctrine of estoppel.

 13. Plaintiff was guilty of contributory negligence.

 14. Plaintiff’s complaint is barred by the applicable statute of limitations.

 15. Plaintiff’s complaint is barred by the doctrine of waiver.

 16. Plaintiff’s complaint fails to state a cause of action upon which relief may be granted.

 17. The damages alleged were the result of unforeseeable intervening or superseding acts of others
     independent of defendant which bars plaintiff’s cause of action.

 18. The complaint does not set forth a cause of action for punitive damages.



                                                  11
Case 1:19-cv-18948-JHS-KMW Document 11 Filed 12/17/19 Page 12 of 15 PageID: 60



 19. The complaint fails to plead a cause of action under ¶ 1983, since there was no deprivation of
     a Federal right, nor has plaintiff shown that the acts or omissions were “under color of state
     law.”

 20. Plaintiff’s complaint is barred by the doctrine of collateral estoppel.

 21. Plaintiff’s complaint is barred by the doctrine of res judicata.

 22. There was no denial of procedural and/or substantive due process under the Fourteenth
     Amendment.

 23. There was no deprivation of liberty without due process of law.

 24. Negligent supervision and failure to train alone are not bases for ¶ 1983 liability.

 25. Assuming arguendo that the acts or omissions alleged constitute negligence, negligence is not
     a cause of action under 42 U.S.C. ¶ 1983.

 26. The acts or omissions alleged in the complaint are cloaked by judicial, legislative and/or
     witness immunity.

 27. The acts or omissions alleged in the complaint are cloaked by the doctrine of absolute
     immunity and/or qualified and/or good faith immunity.

 28. In applying the “objectively reasonable” test or the “clearly established law” test, qualified
     immunity applies to the individual defendants.

 29. Plaintiff has failed to prove malicious intent on the part of the individual defendant sufficient
     to defeat a claim of qualified immunity.

 30. Plaintiff has failed to prove the existence of actual damages and his claim is barred, since there
     is no compensation under 42 U.S.C. ¶ 1983 merely for an “abstract” constitutional right.

 31. The claims against defendant are frivolous and groundless and do not set forth a cause of action
     under 42 U.S.C. ¶ 1983. Pursuant to 42 U.S.C. ¶ 1988, defendant is entitled to counsel fees.

 32. The prior state and/or Federal Proceeding bars plaintiff’s complaint.

 33. The complaint is barred pursuant to Heck v. Humphrey, 512 U.S. 477 (1994).

 34. The complaint is barred by the entire controversy doctrine.

 35. This answering party is not obligated to plaintiff in any amount or sum, whatsoever.

 36. Plaintiff has not suffered any damages.



                                                  12
Case 1:19-cv-18948-JHS-KMW Document 11 Filed 12/17/19 Page 13 of 15 PageID: 61



 37. Plaintiff has failed to mitigate damages.

 38. Plaintiff’s claim is barred by the doctrine of laches.

 39. Plaintiff’s claim is barred by his failure to pursue administrative remedies.

 40. Defendants have not violated any duty to or right of Plaintiff, nor breached any agreement with
     Plaintiff.

 41. Plaintiff is not entitled to recover any punitive or treble damages.

 42. Plaintiff’s claims for punitive damages are governed by the limitations set forth in the New
     Jersey Punitive Damages Act, N.J.S.A. 15-5.9 et seq.

 43. Plaintiff’s claims are limited and/or barred by the terms and conditions of the New Jersey Joint
     Tortfeasors Contribution Act, N.J.S.A. 2A:53A-1, et seq. and/or the New Jersey Comparative
     Negligence Act, N.J.S.A. 2A:15-5.1, et seq.

 44. Plaintiff’s complaint is barred by the doctrine of collateral estoppel.

 45. Plaintiff’s complaint is barred by the doctrine of judicial estoppel.


                       CERTIFICATION PURSUANT TO L. Civ. R. 11.2

        I, PATRICK J. MADDEN, ESQUIRE, counsel for Defendant, do hereby certify that the

 matter in controversy is not the subject of any other action pending in any court, or of any pending

 arbitration or administrative proceeding.

        I hereby certify that the foregoing statements made by me are true. I am aware that if any

 of the foregoing statements made by me are willfully false, I am subject to punishment.

                                 CROSSCLAIM FOR
                         CONTRIBUTION AND INDEMNIFICATION

        Without admitting any liability whatsoever, Answering Defendant hereby demands from

 any/all other defendants currently named or to be named to this action both a defense, contribution

 and indemnification pursuant to any/all applicable provisions of common law and/or contract

 and/or statute (including but not limited to the New Jersey Joint Tortfeasors Contribution Act,



                                                   13
Case 1:19-cv-18948-JHS-KMW Document 11 Filed 12/17/19 Page 14 of 15 PageID: 62



 N.J.S.A. 2:53A-1 et seq.; the Comparative Negligence Act, N.J.S.A. 2A:15-5.1 et seq.; the New

 Jersey Tort Claims Act, N.J.S.A. 59:9-3, 9-4), N.J.S.A. 40A:14-155, and N.J.S.A. 59:10-4, by way

 of demand for complete indemnification against all other defendants currently named or to be

 named, assert that any negligence on the part of these answering defendants is only secondary,

 vicarious, and imputed whereas the negligence of any/all such other defendants was primary,

 direct, and active.


                                  ANSWER TO CROSSCLAIMS

          Answering Defendants by way of Answer to any and all crossclaims which may be made

 against it says:

          Answering Defendants deny all allegations of any crossclaim that cross-claimants are

 entitled to relief sought.

          WHEREFORE, Answering Defendants demand judgment dismissing any crossclaim, plus

 costs.


                                 REQUEST FOR ALLOCATION

          Pursuant to Young v. Latta, 123 N.J. 584 (1991), these Defendants hereby advise that if

 any co-Defendant settles the within matter prior to conclusion of trial, the liability of any settling

 co-Defendants shall remain an issue and Answering Defendants shall seek an allocation of

 percentage of negligence by the finder of fact against such a settling co-Defendant and/or a credit

 in favor of Answering Defendants consistent with such allocation.

          Furthermore, Answering Defendants hereby advise that it intends to seek an allocation of

 the percentage of negligence by the finder of fact against any and all persons and entities, whether

 public or private, who may have caused and/or contributed to the happening of the accident



                                                  14
Case 1:19-cv-18948-JHS-KMW Document 11 Filed 12/17/19 Page 15 of 15 PageID: 63



 whether or not such tortfeasors have been joined as parties to this action, and that this shall

 constitute Defendant's "fair and timely" notice of such intention to all parties, pursuant to the

 principles set forth in Young v. Latta, 123 N.J. 584 (1991); Bolz v. Bolz, 400 N.J. Super. 154

 (App.Div 2008); Jones v. Morey's Pier, Inc., 230 N.J. 142 (2017); Krzykalski v. Tindal, 2018 N.J.

 LEXIS 484, and similar cases interpreting the Comparative Negligence Act N.J.S.A. 2A:15-5.1 et

 seq. and the Joint Tortfeasor Contribution Law N.J.S.A. 2A:53A-1 et seq.

                                         JURY DEMAND

         The Defendant in the above matter does hereby demand a trial of all issues of this cause by

 jury.

                             DESIGNATION OF TRIAL COUNSEL

         Please take notice that, Patrick J. Madden, Esquire, is hereby designated as trial counsel.


                                               MADDEN & MADDEN, P.A.

                                               /s/ Patrick J. Madden
                                       By:     ___________________________
                                               Patrick J. Madden, Esquire
                                               Attorneys for Defendant,
                                               Lieutenant Kenneth Gallagher

 DATED: December 17, 2019




                                                  15
